Robinson, J.
(concurring specially). In this case the plaintiffs claim title to three lots, under a tax deed, and appeal from a judgment quieting title in the defendant who owns the patent title. As the record shows, the tax deed is void on its face. It shows that the three lots were sold to the company for a specific sum, and does not show a separate sale of each lot. Under the statute, each lot must be sold for the precise amount of the tax, and the deed must show the sum for which each lot was sold; and in this case each lot was sold for the sum total of the general tax and also a special assessment for improvements; and in such a case, the law is that there must be a sale for the general tax and another sale for the special assessment. Hence, of course, when one sale was made for the sum total of the general tax and the special assessment, the sale was contrary to the statute, and it was void.
And in this case the redemption notice is void on its face, because it fails to show the sum for which each lot was sold. It shows only that the three lots were sold for a lump sum.
And so the tax deed is void for three fatal and obvious defects.
To make title under a tax deed, there must be a compliance with all the requirements of the statute in regard to the assessment, the levying of the tax, the sale, the notice of sale, the redemption notice, and the making of the tax deed. Judgment affirmed.